Atkinson, J.
1. Even if a motion to sever, made after the entry of a plea, and the striking of a jury, is in time, the refusal of such motion will not-be ground for reversing the judgment, when it appears that, at a subsequent stage of the trial, the court reconsidered its decision and offered to sustain the motion, and counsel for the defendants declined the severance thus offered.
2. The ground of the motion complaining of the admission of evidence, not. setting forth in its entirety the evidence objected to, but referring to-the brief of evidence for the same, will not be considered. See Vinson v. State, 124 Ga. 19 (3) ; Bennett v. Bank, Ibid. 223 (1); Screws v. Anderson, Ibid. 361 (1).
3. The evidence authorized the verdict, and no sufficient reason appears for reversing the judgment.

Judgment af/vrmed.


All the Justices concur, except Fish, G. J., absent.